Bockes, Justice.
It is urged, in opposition to this motion-, that the defendants have lost their right to the order by omitting to move at an earlier day. The demand for a change of the place of trial was served on the 8th of November, and the *404answer was served on the 12th of December. It was competent for the plaintiffs, at any time after the service of the demand, to have assented to it; or they could await their time to serve an amended complaint, and therein designate the proper county.
The defendants should not be charged with laches, until the plaintiffs had answered the demand, or until their time to comply with it by the service of an amended complaint had expired.
The important question on this motion is, whether a corporation can be deemed to have a residence. In law they are regarded as persons, and are treated for many purposes as citizens and inhabitants. (Louisville & R. Co. agt. Letson, 2 How. 497; The People agt. The Utica Ins. Co., 15 John. 358, 382; Ontario Bank agt. Bunnell, 10 Wend. 186; Sherwood agt. Sar, and Wash. R. Co., 15 Barb. S., C. R. 650.) Corporations must be deemed to be persons, in order to secure an equal distribution ■of the burdens of government, from which they, in common with individuals, receive advantages.
The same necessity demands that they should be deemed to have a residence. It has been decided that a foreign railway company may be compelled to give security for costs, as an absent or non-resident plaintiff. (Limerick and Waterford Railroad Co. agt. Fraser, 4 Bing. 394; Edinburgh and Leith Railroad Co. agt. Dawson, 3 Jurist, 55; Kilkenny Railroad Co. agt. Fielding, 2 Eng. Law & Eq. R. 388.) In The Bank of the U. .States agt. M'Kenzie, (2 Brockenborough, 395,) it was held that .the corporation had a residence, and located it at Richmond ; •and in Louisville & R. Co. agt. Letson, (2 How. U. S. Rep. 497,) it was decided that the company was a citizen of the state which created it; and in Cromwell agt. Charleston Ins. Co., (2 Richardson, 512,) the court held the corporation to be within the operation of a statute giving jurisdiction to the city over persons residing within its territorial limits. (See also The People agt. The Trustees of Geneva College, 5 Wend. 211.) These authorities proceed, too, on the ground that the place of business ■of a corporation is its residence. In Glazie agt. S. C. Railroad *405Co., (1 Sfrobhart, 70,) the court remark, that the residence o a company is most obviously where it is actively present in the operations of its enterprise. Allen agt. The Pacific Ins. Co., (21 Pick. 257,) is not an authority in the question under discussion. In that case the plaintiff was a non-resident, and by the law of that state [Mass.] a plaintiff living out of the state might bring his action in any county. His non-residence gave him the right to select the place of trial. But by § 125 of the Code, the proper county for the trial of this action is that in which the parties, or some or one of them, resided at the commencement thereof.
The plaintiffs were non-residents of the state—hence the decision of this motion depends upon the question in regard to the defendant’s residence; and the conclusion arrived at is, that a corporation must be deemed to have a residence, and that its place of business is its place of residence.
It has been adjudged, upon principles of justice and equity, that corporations were, in law, to be regarded as persons, citizens, and inhabitants. The same considerations demand that their place of business should be deemed their residence. Then their rights,- privileges, duties, and obligations will closely approximate to those of natural persons, and many perplexities in the administration of justice will be obviated.
The motion must be granted.